Case 16-17726-elf      Doc 54     Filed 01/15/20 Entered 01/15/20 15:26:19           Desc Main
                                  Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
IN RE                                     :                 CHAPTER 13
                                          :
CHERLY A. VAUGHN-CURRY                    :                 CASE NO: 16-17726ELF
                                          :
                        Debtor            :
__________________________________________:

                 DEBTOR'S MOTION PURSUANT TO 11 U.S.C. §1329(a)
                              TO MODIFY PLAN

        The Debtor, through counsel, hereby moves to modify the confirmed Chapter 13 plan. In

support of this motion Debtor avers:

        1.     The Debtor filed bankruptcy pursuant to Chapter 13 of the Bankruptcy Code on

November 2, 2016.

        2.      Debtor’s Second Amended confirmed plan, as modified by court order, (Doc Nos.

37, 47), provides for Debtor to pay $1,265.00 per month to the Standing Chapter 13 Trustee (the

“Trustee”). The current plan length is sixty (60) months.

        3.     The plan provides for, among other things, the curing of a prepetition and

postpetition arrears on Debtor’s first mortgage, held by creditor Bank of America, c/o Carrington

Mortgage Services LLC (“Carrngton (Claim No.6) and maintenance of direct postpetition

payments to Carrington by the Debtor.

        4.     The plan also provides for payment in full of a second mortgage on Debtor’s real

property in the amount of $$38,748.19, as reflected on Proof of Claim No. 4, filed by Interestate

Intrinsic Value Fund, LLC.

        5.     Debtor has fallen behind on postpetition payments to Carrington in the amount of


                                                1
Case 16-17726-elf       Doc 54     Filed 01/15/20 Entered 01/15/20 15:26:19             Desc Main
                                   Document      Page 2 of 2



$8,943.89.

       6.      Debtor fell behind on her direct mortgage payments to Carrington due to

unexpected increase in expenses after her daughter was sexually assaulted at her college and

moved back into the home.

       7.      Debtor now proposes the concurrently filed Third Amended Plan, which proposes

to pay the above-cited arrears via Trustee disbursement. Debtor’s bankruptcy payments to the

Trustee are being made via wage garnishment.

       8.      Debtor has made her January 2020 direct mortgage payment to Carrington.

       9.      Under the proposed modified plan, the Debtor’s monthly payment remains the same

and the plan term is reduced to 52 months.

       10.     Under the proposed modified plan, Debtor will also stop further payments to Claim

No. 4 by the Trustee. That creditor will retain its lien rights with respect to the unpaid balance.

       11.     A plan may be modified to extend the time for such payments and/or to increase or

reduce the amount of payments on claims of a particular class. 11 U.S.C. § 1329(a).

       12.     The plan as modified meets the applicable requirements of the Bankruptcy Code.

       WHEREFORE, Debtor prays that the Court grant the Motion to amend the plan to conform

to the Third Amended Plan pursuant to 11 U.S.C. § 1329.

                                              /s/ Alfonso Madrid
                                              ALFONSO MADRID, ESQ.
                                              Community Legal Services of Philadelphia
                                              Attorney for Debtor
                                              1410 W. Erie Ave.
                                              Philadelphia PA 19140
                                              (215) 215-227-4795
                                              (215)227-2435
                                              amadrid@clsphila.org


                                                 2
